Fellows, J.
(after stating the facts). SO' far as the certificate of deposit is concerned, we must hold that the court was in error, and that the property in *559the same rests solely in the plaintiff. There is not sufficient evidence in the case to lead us to conclude that the presumption created by the statute (Act No. 248, § 3, Pub. Acts 1909; 2 Comp. Laws 1915, § 8040) has been overcome. That act is applicable to the instant case. In re Rehfeld’s Estate, 198 Mich. 249; People’s State Bank v. Miller’s Estate, 198 Mich. 783; Powell v. Pennock, 198 Mich. 573.
Touching the mortgage I think a different situation is presented. There is no testimony establishing or tending to establish a gift inter vivos or one causa mortis. This court has repeatedly held that in the absence of proof sufficient to establish either a gift inter vivos or causa mortis the survivor in case of joint title in personal property does not take the entire title by such survivorship. Wait v. Bovee, 35 Mich. 425; Luttermoser v. Zeuner, 110 Mich. 186; Burns v. Burns, 132 Mich. 441; State Bank of Croswell v. Johnson, 151 Mich. 538. These cases and others which might be cited establish to my mind the doctrine in this State that joint tenancy in personal property with its right of survivorship does not exist. I fully discussed this question in the recent case of Hart v. Hart, 201 Mich. 207, and shall not here repeat what was there fully considered.
I am impressed that under our decisions, neither by force of the language here employed or by force of the law, did the defendant as survivor of his wife take title to her interest in this mortgage. The doctrine of stare decisis, in my judgment, prevents us from holding that the defendant here takes the entire mortgage.
Wait v. Bovee, supra, was written over 40 years ago. It laid down a rule. It was a rule of property which has been followed by this court without deviation ever since. In the instant case the mortgage runs to the husband and wife “as joint tenants”; in *560the case of State Bank of Croswell v. Johnson, supra, the certificate of deposit was indorsed with a direction to issue a new certificate to the husband and wife “or the survivor of them.” Had the argument here advanced by my Brother Bird been there accepted by this court there would have been no occasion to there consider the questions of fact involved. But this court there declined to deviate in the slightest degree from Wait v. Bovee and expressly stated:
“Our decisions that the law of survivorship does not apply in the case of joint ownership of personal property does not affect the right of a donor to make a gift to his surviving wife.”
—and held that the transaction there involved partook of the nature both of a gift inter vivos and of a gift causa mortis. In Burns v. Burns, supra, the deposit originally stood in the name of the husband; by his direction the wife’s name was added, the husband saying, “That it was as much her money as it was his money.” The money was held to belong to the husband’s estate.
I doubt that it may be said to be a matter of common knowledge that many married people iñ every community are holding their personal property in supposedly joint tenancies. I think it may be a matter of common knowledge that many of them have their savings deposited in banks payable to them or either or the survivor of them, or words of similar purport. The legislature of the State has taken cognizance of this fact and has provided a rule of evidence in such cases. Section 8040, 2 Comp. Laws 1915. But it has gone no farther. If, in legislative wisdom, it should go farther and apply such rule of evidence to personal property generally, affirmative action by that co-ordinate branch of the government should be required. This court should not reverse a rule of property which has been unquestioned for over 40 years, *561and under which, rights of creditors of decedents have, been protected and no small amount of revenue by way of inheritance taxes has been contributed to the support of the State government.
I think the decree of the court below as to the certificate of deposit should be reversed, and as to the mortgage should be affirmed. Plaintiff should have his costs in this court, but neither party should recover costs of the hearing at the circuit.
Ostrander, C. J., and Steere, Stone, and Kuhn, JJ., concurred with Fellows, J.